Citation Nr: 0823629	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2007.  This matter was 
originally on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of entitlement to service connection for chronic 
tinnitus was remanded by the Board in November 2007 so that 
an opinion could be rendered regarding the etiology of the 
veteran's tinnitus.  The remand instructions specifically 
requested that the examiner "... advance an opinion as to 
whether it is more likely than not (i.e., probability greater 
than 50 percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that any identified chronic 
tinnitus is etiologically related to and/or has increased in 
severity beyond its natural progression secondary to the 
veteran's service-connected bilateral hearing loss 
disability."  This was not done.  Further development is, 
therefore, needed in light of this Stegall violation.

Notice is also taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability", as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected. 
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Here, the RO has not to date provided VCAA notice for 
secondary service connection under the former or revised 
versions of 38 C.F.R. § 3.310; nor has the RO considered the 
veteran's entitlement to secondary service connection for 
chronic tinnitus under the revised version of 38 C.F.R. § 
3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, the veteran must be notified of 
what information and evidence are needed 
to substantiate his claim of entitlement 
to secondary service connection for 
chronic tinnitus, including but not 
limited to the amended provisions of 38 
C.F.R. § 3.310, effective from October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  The claims file should be returned to 
the VA examiner who conducted the 
December 2007 VA audio examination.  If 
the December 2007 VA examiner is 
unavailable, the veteran should be 
afforded an additional VA examination to 
determine the etiology of his chronic 
tinnitus.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should advance an opinion as 
to whether whether it is at least as 
likely as not that any identified chronic 
tinnitus is etiologically related to 
and/or has increased in severity beyond 
its natural progression secondary to the 
veteran's service-connected bilateral 
hearing loss disability.  

The examiner should advance an opinion as 
to whether whether it is at least as 
likely as not that the veteran's service-
connected bilateral hearing loss has 
worsened any identified chronic tinnitus.  
If it is determined that the veteran's 
chronic tinnitus was worsened by his 
service-connected bilateral hearing loss, 
to the extent that is possible, the 
examiner should indicate the approximate 
degree of disability or baseline (e.g., 
mild, moderate, severe) before the onset 
of the aggravation.    

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




